Burch, J.:
(dissenting) : The case of Ray v. Railway Co., 82 Kan. 704, was decided upon an interpretation of the facts. Although the plaintiff was merely picking up a board, he was in fact doing the last act of clearing the track. Therefore he was placed in the category of those who work on the track, and consequently are relieved from the absolute duty of looking and listening. Still, such persons must keep a lookout consistent with their duties. I am unable to assign the plaintiff to that class. His work did not hold his attention to the narrow field of a place on the track. It was his business to go about among the fixed, movable and moving things of a brakeman’s environment, looking out for himself, for others, and for the company’s property. He was entitled to no warning that he was about to step off the depot platform and upon the track, or that he was about to encounter some obr struction to his movements. An active vision of wide range was a necessary qualification for the performance of his work, and consequently the Ray case and others of like kind do not apply.
When the plaintiff is taken out of the class governed by the Ray case it is plain that it was incumbent on him to take the momentary glance necessary for his safety before stepping in front of the oncoming passenger train. • The passenger train was expected. The plaintiff was assisting in'clearing the track for it. Yet, he says:
“I did not see it [the passenger train]. T did not look for it. I did n’t look back. I stepped on the track without looking. If I had looked I would have seen the train. Of course if I had seen it I would not have stepped in front of it. If I had not stepped in front of the train I would not have been injured. I could *224have seen, train 221 as far north as I could see our way car south. The reason I did not see it is because I did not look; I had my face toward our conductor, and my back toward 221.”
These admissions show contributory negligence as a matter of law.
Mr., Chief Justice Johnston and Mr. Justice Porter join in this dissent.